              Case 2:20-mj-00266-EJY Document 2 Filed 02/02/21 Page 1 of 2




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALLISON REESE
     Assistant United States Attorney
4    Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
6    Allison.Reese@usdoj.gov
     Representing the United States of America
7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA

9    IN THE MATTER OF THE APPLICATION OF
     THE UNITED STATES OF AMERICA FORA                         Case No. 2:20-mj-00266-EJY
10   WARRANT AUTHORIZING THE
     INSTALLATION AND MONITORING OF A                          GOVERNMENT’S MOTION TO
11   TRACKING DEVICE IN OR ON A WHITE 2013                     UNSEAL CASE
     KIA SEDAN, BEARING NEVADA LICENSE
12   PLATE 499M20.

13          The United States of America, by and through its attorneys, NICHOLAS A. TRUTANICH,

14   United States Attorney, and Allison Reese, Assistant United States Attorney, and respectfully moves

15   this Court for an Order to UNSEAL the instant case.

16   DATED this 1st day of February, 2021.

17                                             Respectfully,

18                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
19
                                               /s/ Allison Reese
20                                             ______________________________
                                               ALLISON REESE
21                                             Assistant United States Attorney

22

23

24
             Case 2:20-mj-00266-EJY Document 2 Filed 02/02/21 Page 2 of 2




1                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
2

3    IN THE MATTER OF THE APPLICATION
     OF THE UNITED STATES OF AMERICA                Case No. Case No. 2:20-mj-00266-EJY
4    FORA WARRANT AUTHORIZING THE
     INSTALLATION AND MONITORING OF A               ORDER TO UNSEAL CASE
5    TRACKING DEVICE IN OR ON A WHITE
     2013 KIA SEDAN, BEARING NEVADA
6    LICENSE PLATE 499M20.

7

8          Based on the Motion of the Government, and good cause appearing therefore,

9    IT IS HEREBY ORDERED that the instant case is unsealed.

10         DATED this 2nd day of February, 2021.

11

12                                                 _______________________________________
                                                   HON. ELAYNA J. YOUCHAH
13                                                 United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24
                                             2
